Citation Nr: 1522750	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-27 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Propriety of the reduction of the evaluation for service-connected right knee degenerative joint disease with chronic strain from 20 percent to 10 percent.  

2.  Propriety of the reduction of the evaluation for service-connected left knee degenerative joint disease with chronic strain from 20 percent to 10 percent.  

3.  Entitlement to an evaluation in excess of 20 percent for right knee degenerative joint disease with chronic knee strain.  

4.  Entitlement to an evaluation in excess of 20 percent for left knee degenerative joint disease with chronic knee strain.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers, Burlington County, New Jersey

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1983 to June 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.  The RO in Philadelphia certified this case to the Board on appeal.  

The June 2011 claim on appeal included a claim for a total disability based on individual unemployability (TDIU).  However, the Veteran's May 2012 notice of disagreement (NOD) and September 2013 substantive appeal only referenced the evaluations for his knees, and did not address TDIU.  See 38 U.S.C.A. § 7105(c).  

On the Veteran's September 2013 substantive appeal, he requested a Board videoconference hearing.  In January 2014, the RO notified the Veteran of a hearing scheduled for February 2014; but he failed to report.  In March 2014, the RO notified the Veteran that his hearing had been rescheduled for April 23, 2014; and he again failed to report.  In July 2014, the RO notified the Veteran of a third hearing scheduled for August 2014; and he again failed to report.  The RO sent this notice to the Veteran's most recent address in Delanco, New Jersey, and it was not returned as undeliverable.  The Fort Dix Community Based Outpatient Clinic (CBOC) treatment records indicate that the Veteran spends his summers in New Jersey, and his winters in North Carolina.  As the hearing was scheduled for the summer and the July 2014 hearing notice was not returned as undeliverable, the Board must deem his request for a hearing withdrawn.  See 38 C.F.R § 20.704(d).  

The Veterans Benefits Management System does not include any documents pertinent to the present appeal.  The Veteran's Virtual VA claims file includes records from the Fort Dix CBOC for treatment from September 2012 to June 2014.  Although these treatment records constitute additional evidence subject to 38 C.F.R. § 20.1304(c), a recent law amended 38 U.S.C.A. § 7105 to allow initial review of additional evidence by the Board unless the appellant specifically requests, in writing, initial review by the agency of original jurisdiction (AOJ).  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, § 501, 126 Stat. 1165 (2012) (to be codified at 38 U.S.C.A. § 7105).  This provision became effective on February 2, 2013, and is applicable in this case.  

The issues of an evaluation in excess of 20 percent for degenerative joint disease with chronic strain of each knee are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 2009 rating decision, the RO awarded service connection for degenerative joint disease with chronic strain of each knee, and assigned a 20 percent evaluation for each knee effective May 13, 2008.  

2.  In a November 2011 rating decision, the RO proposed to decrease the Veteran's disability evaluation for each knee from 20 percent to 10 percent.  

3.  The RO notified the Veteran of the proposed rating reduction in accordance with 38 C.F.R. § 3.105(e) in November 2011.   

4.  In a January 2012 rating decision, the RO decreased the Veteran's disability evaluation for each knee to 10 percent, effective April 1, 2012.  

5.  At the time of the reduction, the Veteran's 20 percent evaluations for each knee had been in effect for less than five years. 

6.  The August 2011 VA examination upon which the decision to reduce the disability rating for degenerative joint disease with chronic strain of each knee was made was inadequate.  
CONCLUSIONS OF LAW

1.  The reduction from a 20 percent evaluation for service-connected right knee degenerative joint disease with chronic strain to a 10 percent evaluation was improper, and restoration of the 20 percent evaluation from April 1, 2012 is warranted.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.105, 3.344 (2014).  

2.  The reduction from a 20 percent evaluation for service-connected left knee degenerative joint disease with chronic strain to a 10 percent evaluation was improper, and restoration of the 20 percent evaluation from April 1, 2012 is warranted.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.105, 3.344 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in detail below.  See 38 C.F.R. § 3.105(e), (i).  To the extent that the Veterans Claims Assistance Act of 2000 applies, in the instant decision, the Board restores the 20 percent ratings in place prior to the reduction effectuated by the January 2012 rating decision.  As this is the only issue finally adjudicated in this decision, and the Board's decision grants the benefit sought; there is no need to address the RO's efforts to satisfy the duties to notify and assist the Veteran.  

When the RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).  

The RO originally granted service connection for degenerative joint disease with chronic knee strain in a March 2009 rating decision, and assigned a 20 percent evaluation for each knee effective his May 2008 date of claim.  The Veteran filed claims for increased evaluations in August 2009, but did not appeal the initial rating.  The RO denied those claims in February 2010 and March 2010; and the Veteran again did not appeal, but instead filed further claims for increased evaluations in June 2011.  The RO denied that claim in a November 2011 rating decision, proposing to reduce the 20 percent evaluations in effect for each knee since May 2008 to 10 percent based upon an August 2011 VA examination.  

The RO properly notified the Veteran of this proposal in November 2011.  That notice included information as to the Veteran's right to submit medical or other evidence within 60 days, and his right to request a predetermination hearing within 30 days.  The Veteran did not respond, and the RO reduced the Veteran's evaluation for degenerative joint disease with chronic strain from 20 percent for each knee to 10 percent for each knee in January 2012 rating decision on appeal.  

As an initial matter, the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e).  As previously stated, the Veteran was notified of the proposed reduction and was given an opportunity to submit additional evidence and testify at a hearing in support of his claim.  The reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  Moreover, the Veteran has not asserted any non-compliance with these provisions.

Having concluded that the RO correctly followed the necessary procedures to reduce the Veteran's 20 percent disability rating for each knee, the Board turns to whether, based on the medical evidence of record, it was proper to do so.  Notwithstanding the procedural compliance, the record reflects that the Veteran's rating reduction was improper and that each 20 percent rating must be restored.

Additional requirements are set forth in 38 C.F.R. § 3.344, but these other provisions only apply to ratings that have continued for long periods at the same level (meaning 5 years or more).  This is not the situation here since the 20 percent ratings for each knee were assigned as of May 13, 2008, and only continued until April 01, 2012, less than the required 5 years.  Hence, compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is not mandated. 

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  Moreover, 38 C.F.R. § 4.13 provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  

Thus, VA is required in any rating-reduction case "to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991) ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment", and 38 C.F.R. § 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  "Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421; see also 38 C.F.R. §§ 4.2, 4.10.

Based on the results of the August 2011 VA examination, particularly the improved range of motion, the RO reduced the disability rating for degenerative joint disease with chronic strain from 20 to 10 percent for each knee in the January 2012 rating decision on appeal.  

The Board notes that with his September 2011 VCAA response, the Veteran submitted a copy of a copy of the Social Security Administration's (SSA) April 2010 award of disability benefits.  Additionally, at the August 2011 VA examination, he reported to the examiner that he receives treatment for his service-connected knees at the Raleigh CBOC.  However, the RO obtained neither the SSA records nor the Raleigh CBOC treatment records prior to proposing to reduce the Veteran's existing 20 percent evaluations for each knee in November 2011.  The RO still had not obtained the SSA records or the Raleigh CBOC treatment records prior to implementing the reductions in the January 2012 rating decision on appeal.  

The Board also notes that every disability must be viewed in relation to its history, and such treatment records are particularly relevant whereas here, these service-connected conditions are the basis of both the Veteran's June 2011 TDIU claim and his SSA award.  The Veteran's knees are his only service-connected conditions, and therefore must be presumed to be the basis of his June 2011 TDIU claim.  Additionally, in his January 2010 correspondence to Congressman Smith, the Veteran described his knees as "shot," and that this disability was the basis of his SSA claim.  The SSA records and Raleigh CBOC treatment records are therefore relevant to this claim.  

The Veteran further reported surgery for his right knee to the August 2011 VA examiner, and the VA examiner noted her lack of access to that surgical report.  A medical examination is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, it any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Affording the Veteran a VA examination in August 2011 without providing the SSA records, the Raleigh CBOC treatment records, or the 2010 surgical report to the VA examiner render that examination inadequate.  Therefore, the reduction based on that examination is improper.  

The Board emphasizes that in determining whether a reduction was proper, the focus must remain upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  Remanding to obtain the SSA records, Raleigh CBOC treatment records, and 2010 surgical report would be to consider evidence beyond that which was available to the RO at the time the rating was effectuated.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  

Normally, remanding for the Raleigh CBOC treatment records, 2010 surgical report, and relevant SSA records would be an adequate remedy.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108 -109 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Circ. 2010).  Additionally, VA is held to be in constructive possession of VA generated records.  Bell v. Derwinski, 2 Vet. App. 611, 612-613 (1992).  However, where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  


ORDER

Restoration of the 20 percent evaluation for degenerative joint disease with chronic strain of the right knee is granted effective April 1, 2012.  

Restoration of the 20 percent evaluation for degenerative joint disease with chronic strain of the left knee is granted effective April 1, 2012.  


REMAND

As discussed the SSA records, Raleigh CBOC treatment records, and 2010 surgical treatment records are presently not part of the Veteran's claims file.  Also as discussed above, all of these records are relevant to the claims for increased evaluation of each knee.  Remand is required to obtain these records.  

Moreover, the Veteran's August 2011 VA examination was nearly four years ago.  That examination report indicates that at that time the Veteran had no evidence or history of recurrent patellar subluxation.  However, in his September 2013 substantive appeal, the Veteran reported recurring subluxation and the possible need for further surgery.  This indicates that this service-connected disability may have increased since that August 2011 examination.  Remand is also required for a more current VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.  

2.  Secure any outstanding, relevant VA medical records, to include any records from the Raleigh CBOC and Durham VAMC.  (See the references to treatment at the Raleigh CBOC and Durham VAMC during the winter in the Fort Dix VAMC treatment records).  

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for degenerative joint disease with chronic strain.  (See the Veteran's report of 2010 surgery for his right knee at the August 2011 VA examination and post-operative instructions from the Rothman Institute).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file.

4.  After obtaining all outstanding records, schedule the Veteran for a VA joints examination to determine the extent of his bilateral knee disabilities.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner should report all signs and symptoms necessary for evaluation of the Veteran's knee disabilities under the rating criteria.  For each knee, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  After completing this indicated development, all of the claims remaining on appeal should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his duly appointed representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


